DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 10/25/2021.  
Claims 1, 12 and 13 have been amended.  

Response to Arguments
In response to the Applicant’s argument that “Li uses bootstrap eSIMs that are pre-configured for a particular MNO that serves as a provisioning profile that can be used by the mobile device.  This is different from a plurality of bootstrap profiles configured for the device” (Page 8), the Examiner respectfully disagrees.  
The Examiner simply does not understand the Applicant’s argument.  Li teaches “at least two bootstrap eSIMs” are stored on the secure element and configured for selection/use.  (Li Page 1 [0006])  The Examiner views this to be equivalent to “a plurality of bootstrap profiles configured for the device”.  
In response to the Applicant’s argument that “it is not at all clear where Li teaches storing of the LOCI in the cited paragraphs or elsewhere in his disclosure” (Pages 8-9), the Examiner respectfully disagrees.  






In response to the Applicant’s argument that “the Office Action erroneously equates receiving of an IMSI switch request with receiving updated location data and Fig. 4” (Page 9), the Examiner respectfully disagrees.  
Applicant’s claim limitation is so broad, that it is not clear who, what or how “receiving an IMSI switch request” is occurring.  Within Li, Fig. 4 discloses that the selection agent (Fig. 2 [220]) obtains updated location data.  (Page 6 [0054])  Inherently included with receiving the updated location data is an instruction/request to determine the correct bootstrap eSIM for the current location.  (Page 6 [0055])  Accordingly, until the claim is further limited, the Examiner does not see any patentable difference.  
In response to the Applicant’s argument regarding “Anslot” (Pages 10-11), the Examiner respectfully disagrees.  
With respect to “checking”, Anslot teaches in Fig. 3 [110 and Page 8 [0162-0163] that “The V-MLR checks whether said association matches an association of at least two wireless device identifiers that has been previously provisioned and stored in the V-UDR during the pre-provisioning phase. The V-MLR retrieves from the V-UDR the profile data based on the wireless device identifiers only if the couple of identifiers sent with the message for update location matches the couple of identifiers stored in the V-UDR (see step 110)“, “In an embodiment where the V-UDR is provisioned with ranges of IMSI, then the V-MLR retrieves from the V-UDR the profile associated to the range of IMSI corresponding to the IMSI sent from the V-VLR.” and that a range of IMEIs can be provisioned (Page 4 [0073]) that are checked for validity as well.  (Page 8 [0161])
With respect to “sending an error message”, Anslot teaches that “The subscriber's data allow determining whether the update location must be successfully completed and/or whether the attachment must be accepted or denied.” (Page 8 [0163]) which equates to the error message.  Additionally, it is noted that “when” is considered conditional language and that the claim limitation does not have to occur.1 

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 12-14, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US-2016/0246611 hereinafter, Li) in view of Bruner et al. (US-2016/0174069 hereinafter, Bruner).
Regarding claim 1, Li teaches a method for initializing an electronic subscriber identity module (SIM) (Abstract), comprising:
	activating a device using a first bootstrap profile (Fig. 3 [210-1], Fig. 3 [Device at First Location], Fig. 4 [406, Yes and 408], Page 3 [0030], Fig. 5 [508] and Page 6 [0055]) out of a plurality of bootstrap profiles (Fig. 3 [210-2]) configured for the device; (Fig. 4 [404] and Page 3 [0030])
	attempting to connect to a first cellular network through an IMSI; (Page 4 [0041], Fig. 5 [510 & 518] and Pages 6-7 [0061]) and
	establishing a connection with a central server when the device is connected to the first cellular network; (Page 5 [0047])
	storing a last successful location information (LOCI) of the established connection; (Page 6 [0056, 0058 & 0059] i.e. “the mobile device was previously and is currently still located at the second location”,  “at step 402, the selection agent 220 can also obtain other information (for example, camping network information” and “in cases where the current location of the mobile device has changed from a previous location”), wherein the LOCI comprises reconnection settings2 for the IMSI; (Non-functional descriptive material that is not being utilized within the claim and is accordingly considered, any data) and
	upon receiving an IMSI switch request (Page 6 [0059] note: the Examiner views this as being the equivalent to receiving updated location data, which sets in motion the flow chart in Fig. 4), executing a corresponding IMSI profile switch, wherein execution of the IMSI profile switch comprises replacement of a current IMSI value with a selected IMSI value based on the stored LOCI.  (Fig. 4 [404] and Page 6 [0058-0059])
	Li differs from the claimed invention by not explicitly reciting the first bootstrap profile is set with a first range of international mobile subscriber identities (IMSI).  
	In an analogous art, Bruner teaches a method and system for subscriber identification module pooling of provisioning profiles (Abstract) that includes providing a provisioning profile that is set with a first range of IMSIs (Page 4 [0037] “The embodiment corresponding to FIG. 7 may start with an assumption that provisioning profiles are defined to be profiles that have an IMSI within a predetermined range. In one embodiment, the range is fixed by what is on the cards”) and attempting to connect to a first cellular network through an IMSI in the range of IMSIs.  (Fig. 7 [180-188] and Page 4 [0037-0040])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li after modifying it to incorporate the ability to have profiles with a range of IMSIs of Bruner since it enables the MNO to avoid storing unique, waiting-to-be-activated profiles for every respective cellular device to be sold on any MNO (Bruner Page 1 [0003]) and instead increases efficiency by enables the MNO to treat the IMSIs as normal.  (Bruner Page 4 [0037])
	 Regarding claim 2, Li in view of Bruner teaches attempting to connect with a cellular network through the selected IMSI; (Li Fig. 5 [518]) and
	determining whether the connection with the cellular network was successful.  (Li Pages 6-7 [0061] and Bruner Page 3 [0035])
	Regarding claim 4, Li in view of Bruner teaches selecting a second bootstrap profile (Li Fig. 3 [210-2]) out of a plurality of bootstrap profiles configured with a device (LiFig. 3 [210-1 & 210-2]), wherein the second bootstrap profile is set with a second range of international mobile subscriber identifiers (IMSIs); (Bruner Fig. 3 [130] and Page [0030-0032])
	activating the second bootstrap profile; (Li Fig. 3 [Device at Second Location])
	attempting to connect to a second cellular network through an IMSI in the range of IMSIs; (Li Page 4 [0041], Fig. 5 [510 & 518] and Pages 6-7 [0061]) and 
	establishing a connection with a central server when the device is connected to the second cellular network (Li Page 5 [0047]) based on the stored LOCI (Li Page 6 [0059]), and wherein the second cellular network is different than the first cellular network.  (Li Page 1 [0006] and Bruno Page 3 [0030])
	Regarding claim 5, Li in view of Bruno teaches wherein each of the first cellular network and the second cellular network is any of: a global system for mobile communications (GSM) network, a long-term evolution (LTE) network, a 3G network and a 5G network.  (Li Page 3 [0032] and Bruno Page 5 Claim 2)
Regarding claim 6, Li in view of Bruno teaches wherein a number of IMSIs in the first range is different than a number of IMSIs in the second range (Bruno Page 3 [0031] and Page 4 [0037] i.e. the range can be adapted as needed), wherein the number of IMSIs is an integer number greater than 1.  (Bruno Page 3 [0031])
	Regarding claim 8, Li in view of Bruno teaches wherein each selected profile out of the plurality of profiles includes parameters allowing connection between the device and a respective cellular network.  (Li Page 1 [0003] and Bruno Page 2 [0018])
Regarding claim 9, Li in view of Bruno teaches wherein establishing the connection with the central server further comprises:
	receiving an over-the-air (OTA) message (Bruno Fig. 3 [136]), wherein the OTA message includes a new profile selected by the central server (Bruno Page 3 [0035] and Fig. 6 [164]), wherein the new profile is loaded onto the device, and the device is updated with at least new permanent IMSI number.  (Bruno Page 3 [0035])
	Regarding claim 10, Li in view of Bruno teaches wherein the new permanent IMSI number is selected based on at least optimal cost and network connectivity.  (Li Page 3 [0028])
	Regarding claims 12 and 13, the limitations of claims 12 and 13 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be see in Li Fig. 1 [104, 106 and 108].  
	Regarding claims 14, 16-18, and 20-22, the limitations of claims 14, 16-18 and 20-22 are rejected as being the same reasons set forth above in claims 2, 4-6 and 8-10.  









Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bruner as applied to claims 1 and 13 above, and further in view of Sachanandani (US-9,008,654).
Regarding claims 3 and 15, Li in view of Bruner differs from the claimed invention by not explicitly reciting executing a standard network search. 
In an analogous art, Sachanandani teaches a method and system for automatically switching IMSIs based on roaming (Abstract) that includes when a handset is powered on, the MS tries to for networks.  (Col. 5 lines 20-25)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li in view of Bruno after modifying it to incorporate the ability to search for a network of Sachanandani since this is a standard operation set forth in the standards for cellular phones.  










Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bruno as applied to claims 1 and 13 above, and further in view of Anslot et al. (US-2015/0304836).
	Regarding claims 7 and 19, Li in view of Bruno teaches the limitations of claims 1 and 13 above, but differs from the claimed invention by not explicitly reciting checking if an international mobile equipment identity (IMEI) number of the device is part of a range of IMEI numbers; and sending an error message when the IMEI number of the device is not part of the range of IMEI numbers.  
	In an analogous art, Anslot teaches a method and system for providing communication services to roaming wireless devices (Abstract) that includes checking if an international mobile equipment identity (IMEI) number of the device is part of a range of IMEI numbers; (Page 4 [0073]) and
	sending an error message when the IMEI number of the device is not part of the range of IMEI numbers.  (Page 2 [0031-0032], Page 8 [0161-0163] and Fig. 3 [110])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li in view of Bruno after modifying it to incorporate the ability to check the IMEI is part of a range of IMEI numbers of Anslot since it enhances security by matching the identifier with known identifiers.  (Anslot Page 8 [0162])
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bruno as applied to claims 1 and 13 above, and further in view of Xu et al. (US-2018/0376325 hereinafter, Xu).
	Regarding claims 11 and 23, Li in view of Bruno teaches the limitations of claims 1 and 13 above, but differs from the claimed invention by not explicitly reciting wherein the device is an IoT device.  
	In an analogous art, Xu teaches a method and system for provisioning IMSIs (Abstract and Page 1 [0004]) for IoT devices.  (Pages 1-2 [0004-0009])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li in view of Bruno after modifying it to incorporate the ability to support IoT devices of Xu since IoT devices can benefit by having their data traffic restricted to specific networks, which can be recognized by the IMSI/profile.  (Xu Page 2 [0009])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646                                                                                                                                                                                             


    
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).
        2 	The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.  In method cases, the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
        The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff' d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.' ” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)).